FILED
                             UNITED STATES DISTRICT COURT                               JAN - 6 2010
                             FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District and
                                                                                    Bankruptcy Courts

ANDREW GILL,                                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.          10 0020
THE DEPARTMENT OF JUSTICE, et at.,            )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the court on review ofplaintiffs applic:ation to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. !d. at 328. The court has the discretion to

decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       In a lengthy and rambling complaint, plaintiff alleges that he has been harassed by agents

of the United States Secret Service, that police stalked him, that he was forced to save the life of

a veteran in St. Louis, Missouri, that he was convicted of criminal offenses in Hannibal,




                                                                                                             3
Missouri, that he was sexually assaulted in Sacramento, California, that he worked as an

undercover informant for the Drug Enforcement Administration, that he was denied a proper

education in elementary, middle, and high schools, and that others have accused him of using

LSD. Review of the attachments to the complaint sheds no light on the substance of his claims.

       The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, it appears that its few factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.C. § 19l5(e)(2)(B)(i).

       An Order consistent with this Memorandum 0




                                                     United States District Judge